Title: To George Washington from James Livingston, 14 June 1757
From: Livingston, James
To: Washington, George



Fort Cumberland [Md.] 14th June 1756 [1757]6 at night
Sr

I am desird by Capt. Dagworthy to accquaint you that their is a great body of the Enemy one their way too these frontiers where they intend is not Certain the Intellegince Comes from 6 of Capt. Spotswoods party that arrivd hear about 3 oClock this afternon, Says Capt. Spotswood left them 10 days ago these 6 Seprated themselfs from the Rest and went to Fort De Quisnie where they Stay’d Some days and saw the preparations making for the march. but Wanting provisions Was forc’d to Come of to Some Distance to fire their Guns as their was none to be got by their arrows, they heard a great gun fire’d near where the Battle of mononghela was fought which they had Cros’d the Ground 10th Instant and desires all their Brothers to Come as Soon as possible to their assistance[.] Liut. Baker marcht this day at 11 oClock with all the Indians only 2 left with the Swallows Son which I’m afraid will die, Ive wrote to Mr Baker to Detain them at pearshalls untill they hear from you but am afraid it will not be in his power as they are fully bent to Se the Great man that is Come from King George and Expects presents they Stay’d but 4 hours after the letter was Explain’d to them Capt. Dagworthy would have wrote to you but being busey in writing to Colol Stanwix and their Govr had no time you will Excuse my hurry as we are in great perpexilty hear at fort Cm. I am yr Humbe Servt

James Livingston


P.S. Since my writing they have made us Sensible that they Were one their march with a nomber of Wheel Carridges and men in inumberabl and had marcht 2 days befor they Quit the

mononghela waters they furture Say they Saw them Cross the Said River and Guns Greater then any at this fort youll observe this is Indian news which I Realey belive to be true not a white men Come in yt and furture Says they found a Stocking belonging to one white man which Caus⟨es⟩ Suspition hear the whole is Cut of ⟨Keenifftikee⟩ is not come in ⟨with five⟩ men which is expected hourly. Capt. Dagworthy desires ⟨you will send⟩ ane Express to Coll Stanw⟨ix and Governor Sharpe⟩ in Case the Express may ⟨be taken he has⟩ Sent, further the Six that ⟨Came in three of them is⟩ wounded and one of them ⟨was killed being seven in⟩ nomber when they Seprated ⟨from Captain Spotswood by a Party of French⟩ Indians near the bear Ca⟨mp they stayed ’till dark⟩ and went back for their Baggage and Came in 4 Days from the French Fort they are momenty giving fresh Intelegince therefor must Conclud with this Confus’d Paragraph.


J.L.

a Safe Delivarence never was in Greater Jeopardy no men no provision &c. this is the Cry of This Garrison this is the second Express This Man has been sent and no pay for it vzt when Trent Came in and the Catabaw Indian the next Colol I belive may be from Montreal for never Such a Set was Collected as We have to defend a Garrison for my part I am Easey if Indians I must fight but if french as long as Wee can but am afraid the Great Guns wont be Loaded a second time by us.

